UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK C. CHRISTENSON,
                              Plaintiff,                      19-CV-11820 (CM)
                     -against-                                ORDER OF DISMISSAL
JOHN SEKULOW,                                                 UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On June 20, 2018, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Christenson v. Roe, No. 18-CV-

3319 (CM) (S.D.N.Y. June 20, 2018). Plaintiff files this new pro se case without prepayment of

the filing fee. Because Plaintiff cannot proceed IFP without leave of the Court to file, this action

is dismissed without prejudice for Plaintiff’s failure to comply with the June 20, 2018 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 27, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
